                     IN THE UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION


ROBERT L. HOWSE              )
                             )
    v.                       )                  NO. 3:18‐01148
                             )
METROPOLITAN GOVERNMENT OF )
NASHVILLE & DAVIDSON COUNTY, )
TENNESSEE                    )


TO: Honorable Waverly D. Crenshaw, Jr. Chief District Judge


                   REPORT AND RECOMENDATION

      By Order entered November 8, 2018 (Docket Entry No. 6), this pro se case was

referred to the Magistrate Judge for pretrial proceedings under 28 U.S.C. §§ 636(b)(1)(A)

and (B), Rule 72 of the Federal Rules of Civil Procedure, and the Local Rules of Court.

      Presently pending is the motion for summary judgment of Defendant Metropolitan

Government of Nashville and Davidson County (Docket Entry No. 56). Plaintiff has

responded in opposition to the motion. See Docket Entry Nos. 62‐67. For the reasons set

out below, the Court recommends that the motion be granted.



                          I. PROCEDURAL BACKGROUND

      Robert L. Howse (“Plaintiff”) is a resident of Nashville, Tennessee. He was formerly

employed by the Metropolitan Government of Nashville and Davidson County (“Metro”),

working for the Metropolitan Police Department of Nashville (“the Police Department”)

from July 2005 to September 2017. On October 19, 2018, he filed this pro se lawsuit against

Metro, the Police Department, the Metro Water Services Department (“the Water

Department”), and seven employees of the Police Department. See Complaint (Docket

Entry No. 1) at 1‐3. Plaintiff, who is African‐American, alleges that he was subjected to

various forms of employment discrimination at the Police Department because of his race,


   Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 1 of 34 PageID #: 930
sex, and disability, and that he was also retaliated against because he complained about the

alleged discrimination and retaliation. Id. He seeks damages and injunctive relief under

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e et seq., the

Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq., and the Racketeer

Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961 et seq. Id. at 4.

Plaintiff requests a trial by jury.

       After early motions to dismiss were filed by several Defendants, the Court

dismissed all Defendants except for Defendant Metro and dismissed Plaintiff’s RICO claim.

See Memorandum Opinion and Order entered April 29, 2019 (Docket Entry No. 33) at 7.

The Court also struck an amended complaint filed by Plaintiff. Id. Pursuant to scheduling

orders, pretrial activity occurred in the case. It appeared in the summer and fall of 2019

that Plaintiff might obtain counsel and the case was stayed during this period, but an
appearance by counsel was never entered on behalf of Plaintiff and the stay was lifted.1

There are no pending motions other than the motion for summary judgment.


                            II. PLAINTIFF’S ALLEGATIONS

       Plaintiff’s pro se complaint consists of a form complaint and attachments. Plaintiff’s

supporting factual allegations are set out in a narrative summary that is attached to the

form complaint. Id. at 17‐19. Included as part of his complaint are four charges of

discrimination that he filed with the Tennessee Human Rights Commission, respectively,

on May 12, 2017 (“May 12 Charge”), October 23, 2017 (“October 23 Charge”), August 19,

2018 (“August 19 Charge”), and September 11, 2018 (“September 11 Charge’), and right‐to‐

sue letters from the Equal Employment Opportunity Commission (“EEOC”) for each of his

charges of discrimination. See Complaint at 8‐16. Also attached to the complaint are what


       1
         See Orders entered June 18, 2019 (Docket Entry No. 36), August 8, 2019 (Docket Entry
No. 39), and October 30, 2019 (Docket Entry No. 44),

                                             2


   Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 2 of 34 PageID #: 931
appear to be a summary that he wrote about his May 12 Charge, id. at 20‐21, and a copy of

a internal “formal complaint” that he filed with “O.P.A.” on May 22, 2017. Id. at 21‐23.

       Given a liberal reading of the complaint and attachments, Plaintiff’s lawsuit is based

upon events that began at the Police Department in 2016 when he worked as a Police

Operations Coordinator 1. He alleges that after not being selected for Police Department

positions for which he applied, he complained that white females were being treated more

favorably by being selected for the positions and by being given better assignments. He

asserts that he continued to apply for numerous positions, but that white females, many

of whom he alleges were unqualified, were selected to fill these positions. He lists 10

specific positions for which he was not selected but asserts that he applied for 70 positions

and made 180 transfer requests without success and that he was kept in “low level
divisions such as Records.” Id. at 18.

       Plaintiff alleges that he began to have work related problems after making his

complaint and after he “showed some potential signs of success in [the] discrimination

case.” Id. at 17. He also alleges that he was retaliated against after he complained about

what he thought was a racially discriminatory management structure and unequal

compensation and after filing the May 12 Charge. Plaintiff asserts that the retaliation took

the form of a “trumped up 37‐day suspension,” and his termination from employment. Id.

at 17. He alleges that he was subjected to a toxic work environment and to harassing and

intimidating behavior by Police Department staff such as witness intimidation, stalking,

invasion of privacy, withholding information, falsifying records, pervasive conduct, and

negligence. Id. Additionally, in his May 12 Charge, Plaintiff states that he received

disciplinary write‐ups despite never receiving them prior to his complaint, id. at 9, and, in

his October 23 Charge, Plaintiff states that he was moved between departments and

received an adverse employment evaluation. Id. at 12.




                                             3


   Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 3 of 34 PageID #: 932
       Plaintiff contends that Defendant’s wrongful actions continued into 2018 after he

was no longer employed with the Police Department. He asserts that he was offered a

position at the Water Department and was given a start date but that the job offer was

rescinded before he could begin working. Plaintiff maintains that the job offer was

rescinded because the Police Department gave him a negative employment reference and

because of the form of his “discharge categorization.” Id. at 14 and 16. He further contends

that he has been impeded in his ability to obtain an attorney or represent himself because

the Police Department has marked files as confidential and refuses to release the records

to him.

       Finally, Plaintiff asserts that he was discriminated against when he requested a

reasonable accommodation for a “dysfunctional breathing/lung system.”              Id. at 5.

Although his Complaint contains virtually no factual allegations about this claim, Plaitniff

asserts in his May 12 Charge that he requested a reasonable accommodation in February
2017 but that it was not implemented despite being recommended by his physician and the

ADA Coordinator. Id. at 9. Plaintiff also contends that his request for an accommodation

was a reason for the alleged retaliation that he experienced. Id. at 9 and 12.


                     III. MOTION FOR SUMMARY JUDGMENT

       Defendant acknowledges that Plaintiff was not selected to fill positions within the

Police Department but contends that either he did not actually apply or withdrew his

applications for several of the positions or he was not selected because he was not as

qualified as the selected individuals. Defendant further acknowledges that Plaintiff was

subjected to three disciplinary suspensions from work during 2017 and was ultimately

terminated from employment but contends that the undisputed facts show that the adverse

employment actions were taken for legitimate, non‐discriminatory reasons. Defendant

acknowledges that Plaintiff did make a request to be moved from the Records Division due


                                             4


   Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 4 of 34 PageID #: 933
to a health condition and was temporarily moved but was moved back to the Records

Division when he failed to provide the Police Department with any evidence that he

required a disability accommodation. Finally, Defendant acknowledges that Plaintiff filed

numerous complaints and grievances about issues in his workplace but asserts that those

matters were heard and resolved in accordance with department policy and denies that

Plaintiff was retaliated against because of his complaints and grievances or because of his

charges of discrimination.

       Defendant raises two main arguments as to why it should be granted summary

judgment under Rule 56 of the Federal Rules of Civil Procedure. First, Defendant argues

that some of Plaintiff’s Title VII claims cannot be reviewed by this Court because (1) the res

judicata doctrine precludes review of those claims that were heard and decided against

Plaintiff in proceedings before the Metropolitan Civil Service Commission (“Commission”)

and (2) any claims that are based upon events occurring more than 300 days before the
May 12 Charge were not timely raised in an administrative charge of discrimination and

are therefore time barred. Second, Defendant contends that Plaintiff’s claims fail on their

merits because Plaintiff has not set forth evidence upon which any reasonable conclusion

could be reached that he was the victim of unlawful discrimination or retaliation.

Defendant supports its motion with a memorandum of law (Docket Entry No. 58), a

statement of undisputed material facts (“SUMF”) (Docket Entry No. 58), excerpts from

Plaintiff’s deposition transcript (Docket Entry No. 58‐1), and the declarations and exhibits

attached thereto of Suzanne Bibb (“Bibb”) (Docket Entry No. 59) and Damian Huggins

(“Huggins”) (Docket Entry No. 60). Bibb is the MNPD Human Resources Director and

Huggins is the Deputy Chief over the MNPD Administrative Services Bureau.

       Plaintiff’s response consists of: (1) a “Response and Rebuttal” to the SUMF (Docket

Entry No. 62); (2) his own unsworn declaration (Docket Entry Nos. 63 and 67); (3) a list of

22 positions for which he was not selected between November 2015 and August 2017


                                              5


   Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 5 of 34 PageID #: 934
(Docket Entry No. 64); and, (4) an undated and unsigned document entitled “Record’s

Request for Restructure” (Docket Entry No. 65), which appears to be a copy of a document

that he submitted to his supervisors at the Police Department with suggestions about how

to restructure the Records Division. In his “Response and Rebuttal” and declaration,

Plaintiff disputes many of the statements of undisputed facts made by Defendant and

offers his own factual assertions in support of his claims. In his response, Plaintiff does not

address any of the legal arguments for dismissal made in Defendant’s motion, but he

asserts that:

       I think I have established that my case needs to proceed to a jury. Metro
       Legal are merely using public record and generic information in an attempt
       to defend MNPD. I think I have presented enough information to at least
       question discriminatory, hiring, and terminating practices.

See Plaintiff’s Declaration (Docket Entry No. 63) at 6, ¶ 25.

       Also before the Court is Defendant’s reply (Docket Entry No. 68) to Plaintiff’s
collective response. Defendant contends that: (1) Plaintiff’s response to the motion for

summary judgment fails to comply with the requirements of Federal Rule 56 and Local

Rule 56.01 because Plaintiff fails to cite to any evidence in the record in support of his

factual assertions; (2) Plaintiff fails to respond to Defendant’s specific legal arguments for

dismissal of his claims; and, (3) the proof set forth by Plaintiff in support of his claim is

largely unresponsive and fails to create genuine questions of material fact.


                              IV. STANDARD OF REVIEW

       Summary judgment is appropriate if “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Rule 56(a) of the Federal Rules of Civil Procedure. See also Celotex Corp. v. Catrett, 477 U.S.

317, 322‐23 (1986); Pennington v. State Farm Mut. Automobile Ins. Co., 553 F.3d 447, 450 (6th

Cir. 2009). The moving party has the initial burden of informing the Court of the basis for

its motion and identifying portions of the record that demonstrate the absence of a genuine

                                              6


   Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 6 of 34 PageID #: 935
dispute over material facts. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249‐50 (1986);

Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir. 2003). The moving party may satisfy this

burden by presenting affirmative evidence that negates an element of the non‐moving

partyʹs claim or by demonstrating an absence of evidence to support the nonmoving

party’s case. Rodgers, supra. Once the moving party has presented evidence sufficient to

support a motion for summary judgment, the nonmoving party is not entitled to trial

merely on the basis of allegations but must present evidence supporting its claims or

defenses. See Banks v. Wolfe Cnty. Bd. of Educ., 330 F.3d 888, 892 (6th Cir. 2003); Goins v.

Clorox Co., 926 F.2d 559, 561 (6th Cir. 1991). Plaintiff’s pro se status does not relieve him of

this obligation, which is a threshold requirement for all non‐moving parties when

summary judgment is sought by an opposing party. Sixty Ivy St. Corp. v. Alexander, 822
F.2d 1432, 1435 (6th Cir. 1987).

       In deciding a motion for summary judgment, the Court must review all the

evidence, facts and inferences in the light most favorable to the nonmoving party.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., Ltd., 475 U.S. 574, 587 (1986); Van Gorder v.

Grand Trunk Western Railroad, Inc., 509 F.3d 265, 268 (6th Cir. 2007). The Court should not,

however, weigh the evidence, judge the credibility of witnesses, or determine the truth of

the matter. Anderson, 477 U.S. at 249.

       The Court determines whether sufficient evidence has been presented to make the

issue of fact a proper jury question. Id. The mere existence of a scintilla of evidence in

support of the nonmoving partyʹs position is not sufficient to survive a motion for

summary judgment; rather, there must be evidence on which the jury could reasonably

find for the nonmoving party. Rodgers, 344 F.3d at 595. Further, the Court cannot supply

or assume facts supporting a plaintiff’s case and is not required to make legal arguments

on his behalf. See Thompson v. A.J. Rose Mfg. Co., 208 F.3d 215, 2000 WL 302998 (6th Cir.

2000); Bell v. Tennessee, 2012 WL 996560, *9 (E.D. Tenn. March 22, 2012). See also Guarino v.


                                               7


   Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 7 of 34 PageID #: 936
Brookfield Township Trustees, 980 F.2d 399, 406 (6th Cir. 1992) (“it seems to us utterly

inappropriate for the court to abandon its position of neutrality in favor of a role equivalent

to champion for the non‐moving party: seeking out facts, developing legal theories, and

finding ways to defeat the motion.ʺ).


                              V. TITLE VII AND THE ADA

       Title VII makes it unlawful for an employer “to fail or refuse to hire or to discharge

any individual, or otherwise to discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such individualʹs
race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e–2(a)(1). Title VII also
“affords employees the right to work in an environment free from discriminatory

intimidation, ridicule, and insult,” and thus prohibits conduct that is “sufficiently severe

or pervasive [as] to alter the conditions of the victimʹs employment and create an abusive

working environment.” Meritor Savings Bank v. Vinson, 477 U.S. 57, 65, 67 (1986). Finally,

Title VII’s anti‐retaliation provision provides that “[i]t shall be an unlawful employment

practice for an employer to discriminate against any of his employees or applicants for

employment... because he has opposed any practice made an unlawful employment

practice by this subchapter, or because he has made a charge, testified, assisted, or

participated in any manner in an investigation, proceeding, or hearing under this

subchapter.” 42 U.S.C. § 2000e–3(a).

       A claim under Title VII must be supported by direct evidence of unlawful conduct

or by circumstantial evidence that raises an inference of unlawful conduct. Johnson v.

Kroger Co., 319 F.3d 858, 864‐65 (6th Cir. 2003). Direct evidence is evidence, which if

believed, requires no inferences to conclude that unlawful conduct was a motivating factor




                                              8


   Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 8 of 34 PageID #: 937
in the challenged action. Abbott v. Crown Motor Co., 348 F.3d 537, 542 (6th Cir. 2003).2 If the

plaintiff relies upon circumstantial evidence, the Court utilizes the burden shifting

paradigm established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Under

this framework, the plaintiff is first required to establish a prima facie case of unlawful

conduct and, if he does so, the burden of production shifts to the defendant to articulate

a legitimate, nondiscriminatory reason for the challenged conduct. See St. Maryʹs Honor

Ctr. v. Hicks, 509 U.S. 502, 506‐07 (1993). If the defendant articulates such a reason, the

presumption drops from the case, and the plaintiff must then show that the reason offered

by the defendant is a pretext for unlawful conduct. Id. at 508. Whatever method of proof

is used, the ultimate burden is on the plaintiff to show unlawful conduct under Title VII.

St. Maryʹs Honor Ctr., 509 U.S. at 518.

       Title I of the ADA prohibits covered employers from discriminating against a
“qualified individual on the basis of disability” with regard to hiring, advancement,

training, termination, and “other terms, conditions, and privileges of employment.”

42 U.S.C. § 12112(a).       “Discrimination” includes a refusal to make “reasonable

accommodations” for the employee’s disability. Kleiber v. Honda of America Mfg., Inc., 485

F.3d 862, 868 (6th Cir. 2007) (citing 42 U.S.C. § 12112(b)(5)(A)); see also Smith v. Ameritech,

129 F.3d 857, 866 (6th Cir. 1997). To advance a failure to accommodate claim under the

ADA, an employee must show that he requested a reasonable accommodation and that the

employer failed to provide the necessary accommodation. Myers v. Cuyahoga Cnty, 182

Fed.App’x. 510, 515 (6th Cir. 2006). The ADA plaintiff bears the burden of presenting

evidence that he requested an accommodation that is reasonable. Kleiber, 485 F.3d at 870;

Monette v. Elec. Data Sys. Corp., 90 F.3d 1173, 1183 (6th Cir. 1996) (“the disabled individual



       2
         For example, an actual statement by an employer “proclaiming his or her ... animus”
constitutes direct evidence of discrimination. Smith v. Chrysler Corp., 155 F.3d 799, 805 (6th
Cir.1998) (quoting Robinson v. Runyon, 149 F.3d 507, 512–14 (6th Cir.1998)).

                                              9


   Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 9 of 34 PageID #: 938
bears the initial burden of proposing an accommodation and showing that that

accommodation is objectively reasonable.”).


                                        V. ANALYSIS

       Defendant’s motion for summary judgment should be granted because Plaintiff’s

case suffers from fatal infirmities. As an initial matter, Plaintiff has not adequately

responded to the motion. Although Plaintiff did file a response and rebuttal to Defendant’s

SUMF, his response does not include citations to the record in support of any of his

assertions that facts are disputed, as is required by Federal Rule 56(c)(1) and Local Rule

56.01(c)(3). Additionally, the proof that Plaintiff has offered in support of his allegations

and claims consists of only his own declaration and the statements that he includes in his
response to Defendant’s SUMF. Plaintiff’s declaration and statements, however, are either

not sworn to under oath or affirmation or not submitted under the penalty of perjury in the

form of a properly verified declaration. Unsworn statements of the type provided by

Plaintiff cannot be considered as evidence rebutting a motion for summary judgment. See

Adickes v. S.H. Kress & Co., 398 U.S. 144, 158 n.17 (1970); Harris v. J.B. Robinson Jewelers, 627

F.3d 235, 239 n.1 (6th Cir. 2010); Dole v. Elliott Travel & Tours, Inc., 942 F.2d 962, 968‐69 (6th

Cir. 1991).

       Nonetheless, in light of Plaintiff’s pro se status, the Court has given Plaintiff a great

measure of leeway in the consideration of his response to the motion for summary

judgment and has engaged in a full review of the merits of his claims. In the end, however,

there is simply a lack of evidence before the Court upon which a reasonable jury could find

in favor of Plaintiff on his claims. Any issues of fact that exist do not rise to the level of

genuine issues of material fact that must be resolved at trial.




                                               10


  Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 10 of 34 PageID #: 939
A. Timeliness and Res Judicata Defenses

       Defendant’s timeliness defense precludes the Court from addressing the merits of

some of Plaintiff’s claims. The timely filing of an administrative charge of discrimination

is a prerequisite to bringing a lawsuit under Title VII. See 42 U.S.C. § 2000e‐5(e); Puckett v.

Tennessee Eastman Company, 889 F.2d 1481, 1486‐88 (6th Cir. 1989). In the instant case,

Plaintiff was required to file a charge of discrimination within 300 days of the alleged

unlawful employment practices about which he now complains. See 42 U.S.C. § 2000e‐5(e);

Amani v. Oberlin College, 259 F.3d 493, 498‐99 (6th Cir. 2001).3 The failure to timely exhaust

administrative remedies is an appropriate basis for the dismissal of a Title VII claim.

Williams v. Northwest Airlines, Inc., 53 Fed.App’x 350, 351 (6th Cir. 2002). Thus, Plaintiff’s

claims based upon events occurring more than 300 days prior to the May 12, 2017, charge

of discrimination, i.e. events occurring prior to July 16, 2016, are presumptively viewed as
being barred as untimely.

       Plaintiff’s non‐selection for two of the positions listed in Plaintiff’s complaint, “ASO3

Media relations” and “Fiscal,” see Complaint at 16‐17, occurred in 2015, well beyond the

300 day time period.4 Accordingly, claims based upon Plaintiff’s non‐selection for these

two positions are barred as untimely. Furthermore, to the extent that Plaintiff, as part of

his response to the motion for summary judgment, provides a list of 22 positions for which

he contends he was not selected, his non‐selection for at least 5, and possibly 7, of these

positions likewise appears to have occurred outside the applicable 300 day time period.5

       3
          Because Tennessee is a “deferral state” for the purposes of federal discrimination statutes,
Plaintiff is permitted 300 days within which to file a charge of discrimination. See Weigel v. Baptist
Hosp. of E. Tenn., 302 F.3d 367, 375-76 (6th Cir.2002).
       4
         In an undisputed statement of material fact, Defendant identifies these two positions, which
were filled in 2015, as Administrative Services Officer 3, Police Public Affairs and Fiscal Division.
See Response to SUMF at ¶ 6.
       5
           These positions are: (1) IS Applications Technician I - Police Recruitment;
(2) Administrative Assistant - Command Support; (3) Equipment & Supply Clerk 3 - Police;
(4) Police Operations Coordinator 2 - Recruitment; (5) Administrative Assistant - SID; (6) Human

                                                 11


   Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 11 of 34 PageID #: 940
Likewise, any other claims based upon alleged unlawful workplace events that occurred

prior to July 16, 2016, occurred outside the 300‐day window and are barred as untimely.

Plaintiff has not set forth any argument rebutting the timeliness defense, and Defendant

is entitled to summary judgment as a matter of law on those claims.

       Defendant also raises the defense of res judicata based on the proceedings in which

Plaintiff was involved before the Civil Service Commission. Generally, res judicata

precludes the judicial review of issues and claims that have previously been litigated. Rawe

v. Liberty Mut. Fire Ins. Co., 462 F.3d 521, 528 (6th Cir. 2006); Gutierrez v. Lynch, 826 F.2d

1534, 1537 n.1 (6th Cir. 1987). Defendant correctly asserts that this Court has applied the

preclusive effect of res judicata to bar review of retaliation and due process claims that were

brought by a Police Department officer who had been dismissed from his job. Venable v.
Metro. Govʹt of Nashville, 430 F.Supp.3d 350 (M.D.Tenn. 2019). In Venable, the officer

unsuccessfully challenged his job dismissal in proceedings before the Civil Service

Commission. The Court found that the officer’s claims were barred by res judicata because

the same issues in the officer’s civil lawsuit were raised, litigated, and decided in the

proceedings before the Civil Service Commission, whose decision became final when the

officer did not pursue an appeal in the state courts as permitted by state law. Id. at 357‐58.

       It is undisputed that Plaintiff, with the representation of counsel, brought matters

before the Civil Service Commission on three occasions during the relevant time period

and did not appeal any of the decisions in the state courts. In the first proceeding (“No.

43.02‐134499J”), Plaintiff raised claims of race and sex discrimination and a claim of a

hostile workplace, all of which were based upon events occurring in 2015. See Exhibit 4 to

Huggins Declaration (Docket Entry No. 60‐4). An initial order finding that the claims




Resources Analyst I - Police; and (7) Administrative Police HR. See Docket Entry No. 64 at 4-5.


                                              12


  Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 12 of 34 PageID #: 941
lacked merit was entered by an administrate judge on November 18, 2016, and a final order

upholding the initial order was entered March 22, 2017. Id.

       In the second proceeding (“No. 43.02‐143584J”), Plaintiff challenged his 9‐day

suspension and his 6‐day suspension, as well as the denial of an internal appeal on

workplace issues that he had filed. See Exhibit 9 to Huggins Declaration (Docket Entry

No. 60‐9) at 18‐34. An initial order upholding the 9‐day suspension, upholding but

modifying the 6‐day suspension to 4 days, and finding that Plaintiff’s grievance appeal

lacked merit was entered by an administrate judge on March 15, 2018, and a final order

upholding the initial order was entered August 14, 2018. Id.

       In the third proceeding (“No. 43.02‐147716J”), Plaintiff raised a challenge to his third

suspension and his termination from employment. See Exhibit 11 to Huggins Declaration

(Docket Entry No. 60‐11). An initial order upholding the suspension and termination was
entered by an administrate judge on July 5, 2018, and a final order upholding the initial

order was entered November 19, 2018. Id.

       Based upon these proceedings, Defendant contends that res judicata bars review of:

(1) Plaintiff’s claims that his disciplinary suspensions and his termination from

employment were acts of racial and/or sex discrimination and were retaliation against him

for engaging in protected activity and for requesting a disability accommodation, (2)

Plaintiff’s claims that he suffered other forms of hostile workplace harassment as retaliation

for engaging in protected activity and requesting a disability accommodation; and, (3)

Plaintiff’s claims of discrimination related to his non‐selection for two positions in 2015.

See Defendant’s Memorandum at 6‐9. The Court has reviewed the decisions from the Civil

Service Commission and finds that they do not have the extensive preclusive effect argued

by Defendant. Significant to the decision in Venable was the fact that the Commission made

specific and pointed findings and conclusions of law with respect to the retaliation and due

process claims raised by the plaintiff in that case. Venable, 430 F.Supp.3d at 357‐58. In


                                              13


  Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 13 of 34 PageID #: 942
Plaintiff’s case, such findings and conclusions of law exist in a much more limited extent

and only as to Plaintiff’s claim that his first two disciplinary suspensions were acts of racial

and sex discrimination.

       Any preclusive effect of the first proceeding is largely irrelevant because the

proceeding was directed at events occurring in 2015. These events were not timely raised

in a charge of discrimination, and thus any claims based upon these events are subject to

dismissal as untimely for the reasons discussed above.

       Although the second proceeding before the Civil Service Commission involved

review of Plaintiff’s two disciplinary suspensions and of two issues regarding his grievance

appeal, the administrative judge made findings about racial and sex discrimination only

with respect to Plaintiff’s claim that he was subjected to two unequal disciplinary

suspensions because of his race and sex. The administrative judge found that (1) Plaintiff

“did not present any evidence to show that similarly situated employees were treated
differently” and “did not prove that any other employees who were late to work were not

disciplined and/or counseled” and (2) Plaintiff “failed to present any evidence that the

[Police Department] engaged in discrimination against him. See Docket Entry No. 60‐9 at

29‐30, ¶¶ 52‐53 and 61. The administrative judge made no findings or conclusions

regarding retaliation against Plaintiff related to his disciplinary suspensions, general

retaliation, or discrimination or harassment related to other workplace conduct.6 Thus, the

only claim barred by res judicata as a result of the second proceeding is Plaintiff’s

aforementioned claim that his two disciplinary suspensions were acts of racial and sex

discrimination.


       6
         The administrative judge’s only mention of retaliation in the initial decision was to note that
one of the two issues presented by Plaintiff’s grievance appeal was “whether [Plaintiff] had proven,
by a preponderance of the evidence that he was discriminated or retaliated against when he was not
granted a postponement of his disciplinary hearing.” See Docket Entry No. 60-9 at 29, ¶ 52.
However, Plaintiff does not raise a claim in this lawsuit based upon Defendant’s failure to grant a
postponement of his disciplinary hearing.

                                                  14


   Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 14 of 34 PageID #: 943
       The third proceeding before the Civil Service Commission involved review of the

propriety of Plaintiff’s third disciplinary suspension and his consequent termination, but

the administrative judge noted that the only issues for consideration were whether there

was sufficient evidence that Plaintiff engaged in conduct that violated the policies and rules

of the Police Department and Metro and whether the sanctions imposed were appropriate.

See Docket Entry No. 60‐11 at 9, ¶ 3. The administrative judge did not consider or make

findings and conclusions on issues of retaliation or discrimination. The decision in the

third proceeding simply fails to trigger any res judicata preclusion as to any of Plaintiff’s

claims.



B. Failure to Hire Claim
       Summary judgment should be granted to Defendant on this claim because Plaintiff

fails to set forth supporting evidence that raises genuine issues of material fact that require

that the claim be resolved by a jury. No reasonable jury could find in favor of Plaintiff

based upon the evidence that is before the Court.

       Plaintiff offers no direct evidence showing that he was wrongfully denied a position

because of his race and/or sex. Thus, he must rely on circumstantial evidence via the

burden shifting analysis. To establish a prima facie case of discrimination for failure to hire

under Title VII, a plaintiff must establish that he: (1) is a member of a protected class;

(2) applied for, and did not receive a job; (3) was qualified for the job; and, (4) that another

individual with similar qualification who is not a member of the plaintiffʹs protected class

received the job. Seay v. TVA, 339 F.3d 454, 463 (6th Cir. 2003); Betkerur v. Aultman Hosp.

Assʹn, 78 F.3d 1079, 1095 (6th Cir. 1996).

       The fatal shortcoming of this claim is that Plaintiff has not provided the type of

specific evidence that he needs to rebut the motion for summary judgment and to show

that this claim must be resolved at trial. Plaintiff’s allegations that he unsuccessfully


                                              15


  Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 15 of 34 PageID #: 944
applied for “70 positions” and applied for “several” positions, see Plaintiff’s Declaration at

¶ 18; Response to SUMF ¶ 28, are simply too vague and unspecific to support his failure

to hire claim.     Similarly, Plaintiff’s allegations that he was denied “(180) transfer

request[s],” see Complaint at 18, and “put in for several transfers over the years,” see

Plaintiff’s Declaration at ¶ 23, are the type of general and vague allegation that are not

sufficient to support his claim. At this stage of the proceedings, when the parties have been

provided with the opportunity for discovery and when Plaintiff’s claims have been

challenged by a motion for summary judgment, Plaintiff must support his failure to hire

claim with evidence of specific positions, promotions, or transfers that he was denied.

General allegations are not sufficient.7
       In response to the summary judgment motion, Plaintiff provides a list of 22 positions

for which he applied but was not selected between November 6, 2015, and August 2, 2017.

See Docket Entry No. 64. However, this list is likewise lacking in terms of adequate

supporting evidence. Even if the Court takes as true that Plaintiff applied for these

positions and that his applications were rejected, being rejected for a position, in and of

itself, is not circumstantial evidence of discrimination. Plaintiff must also satisfy the other

elements of a prima facie case for each of these positions by setting forth evidence, not just

unsupported assertions, that he was qualified for each position and evidence concerning

a specific individual who was similarly situated and outside his protected status who was

selected to fill the position. It is Plaintiff’s burden to satisfy his prima facie case, Burdine, 450

U.S. at 252‐53, which he has not met with respect to this list of positions.




       7
          The Court further notes that Plaintiff admits that he voluntarily withdrew a request for a
specific job transfer and acknowledges that he does not have evidence of any other specific job
transfer requests that were denied. See Response to SUMF ¶¶ 39-40.

                                                 16


   Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 16 of 34 PageID #: 945
       In his complaint, Plaintiff lists ten positions for which he contends he was qualified

and for which white females were selected. See Complaint at 18.8 Nevertheless, he

provides very little specific information about these positions or the selected individuals.

Plaintiff’s own subjective assertion that “he was qualified” is not sufficient evidence

showing that he was actually qualified for any of these positions. See Alexander v.

CareSource, 576 F.3d 551, 559 (6th Cir. 2009) (plaintiff’s statement that “she believes she is

qualified for the position” was not evidence that she was qualified for the position at issue).

Nor is the mere assertion that the selected individuals “didn’t meet minimum criteria”

sufficient. Although the burden on a plaintiff at the prima facie stage is not onerous, neither

are generalized and vague allegations sufficient to support a prima facie case. Stewart v.
Esper, 815 Fed.App’x 8, 17 (6th Cir. 2020); Frazier v. USF Holland, Inc., 250 Fed.Appʹx 142,

147 (6th Cir. 2007). Further, merely stating that generic “white females” were selected for

the positions is not adequate to satisfy the fourth prong of his prima facie case. See White v.

Columbus Metro. Hous. Auth., 429 F.3d 232, 241 (6th Cir. 2005) (“it is insufficient for a

plaintiff in a failure to promote sex discrimination case merely to point to a man who

received the job in satisfying the fourth prong.”). Plaintiff must provide particular

evidence of the specific individual who was outside the protected class and was selected

for each position and evidence of that individual’s qualifications. Id; Crum v. Tyson Fresh

Meats, 390 F.Supp.2d 658, 665 (M.D.Tenn. 2005). Plaintiff is not entitled to a trial on this

claim merely on the basis of the general allegations. See Banks, 330 F.3d at 892; Goins, 926

F.2d at 561. He must do more at this stage of the proceedings.

       In its summary judgment motion, Defendant identifies eight positions in the Police

Department that it questioned Plaintiff about during his deposition and that were positions

for which he was not selected but for which white applicants were selected. See Response

       8
        As set out supra at § V.A, Plaintiff’s failure to be selected for two of the positions, “ASO3
Media relations” and “Fiscal,” are events that were not timely raised in a charge of discrimination.


                                                 17


   Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 17 of 34 PageID #: 946
to SUMF at ¶ 28. After reviewing Defendant’s evidence regarding these positions and

Plaintiff’s response, the Court finds that Defendant is entitled to summary judgment on

Plaintiff’s claim as to each of these positions.

       For two of the positions, Administrative Services Officer 3, Records Administration

(Recruitment #17249D) and Crime Lab Evidence Receiving Technician (Recruitment

#17121D), Plaintiff does not dispute that he either did not apply for the position or

withdrew his application. Id. at ¶¶ 34 and 37. Accordingly, he cannot satisfy his prima facie

case for these two positions.

       For three of the positions, Police Operations Coordinator 2, Special Investigations

Division (Recruitment #17154E), Police Operations Coordinator 2, Training (Recruitment
#17201D), and Police Operations Coordinator 1, Traffic (Recruitment #17074D), Plaintiff has

not met his prima facie case because his evidence about the individuals who were selected

is minimal at best. For the first and second positions, he merely declares that a “white

female that didn’t meet requirements was selected” id. at ¶ 31, and that a “white female

was selected for the position.” Id. at ¶ 35. For the reasons already stated, this type of vague

and general assertion is not sufficient to satisfy the prima facie case. See also McKibbens v.

Metro. Govʹt of Nashville & Davidson Cty., 2018 WL 6696990 at *6 (M.D.Tenn. Dec. 20,

2018) (Richardson, J.) (ʺSimply arguing that these comparators were less qualified does not

meet Plaintiffʹs burden at the summary judgment stage.ʺ). For the third position, Plaintiff

does not even identify the individual selected for the position. See Response to SUMF at ¶

32.

       Although Plaintiff’s responses raise a factual dispute about Defendant’s contention

that (1) he was not interviewed for the Police Operations Coordinator 2, Special

Investigations Division (Recruitment #17154E) position and (2) he withdrew his application

for the Police Operations Coordinator 1, Traffic (Recruitment #17074D) position, these

disputes fail to amount to genuine issues of material fact that must be resolved at trial.


                                              18


  Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 18 of 34 PageID #: 947
Even if the Court takes as true Plaintiff’s declaration on these disputes, his lack of specific

evidence satisfying the other elements of his prima facie case as to these positions warrants

the dismissal of his claim.

       For the position identified as Human Resources Analyst (Recruitment #17018E), a

dispute exists as to whether Plaintiff applied for this specific position. Although Defendant

contends that Plaintiff did not apply, Plaintiff contends that he applied for “Human

Resources Analyst” at least twice and for another “HR” position. Id. at ¶ 38. However, this

dispute fails to rise to the level of a genuine issue of material fact because, once again,

Plaintiff has simply not set forth clear and specific evidence supporting a claim based upon

these positions. Essentially, the Court must guess as to the facts that would satisfy a prima

facie case as to these positions. As the party asserting the claim, it is Plaintiff’s burden to

set forth sufficient supporting facts. At this stage of the proceedings, a claim cannot
proceed to trial without some level of factual certainty with an evidentiary basis.

       As to the remaining two positions, Administrative Services Officer 4, Human

Resources/Payroll (Recruitment #17017D) and Crime Lab Evidence Receiving Technician

(Recruitment #17035E), Defendant has placed evidence in the record about the specific

individuals who Defendant ultimately selected for the position, their qualifications, and

a comparison between Plaintiff and each selected individual as the reason for Plaintiff’s

non‐selection. See SUMF at ¶¶ 33 and 36. Assuming for the purposes of determining the

summary judgment motion that Plaintiff shows a prima facie case for these positions,

Defendant’s evidence satisfies its burden of providing legitimate, non‐discriminatory

reasons for the hiring decisions and the burden shifts to Plaintiff to show that Defendant’s

reasons were not the true reasons but were a pretext for racial or sex discrimination.

       A plaintiff may establish pretext by showing “‘that the employerʹs proffered

explanation is unworthy of credence.’” Cline v. Catholic Diocese of Toledo, 206 F.3d 651, 667

(6th Cir.2000) (quoting Burdine, 450 U.S. at 256). Pretext can be established in this way by


                                              19


  Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 19 of 34 PageID #: 948
showing that: (1) the employer’s reason has no basis in fact; (2) the proffered reason did not

actually motivate the employer’s conduct; or (3) the proffered reason was insufficient to

warrant the challenged conduct. See Dews v. A.B. Dick Co., 231 F.3d 1016, 1021 (6th Cir.

2000). In the instant case, Plaintiff does not actually dispute Defendant’s evidence, see

Plaintiff’s Response to SUMF at ¶ 33 and 36, but merely takes issue with Defendant’s

ultimate decisions and Defendant’s contention that the selected individuals were the “best”

qualified for the positions at issue. See Plaintiff’s Declaration at ¶¶ 17 and 33. However,

Plaintiff’s mere disagreement with the ultimate selections made by Defendants for these

positions is not enough to show pretext. See Leonard v. Renewal House, Inc., 2012 WL

3579619 at *8 (M.D.Tenn. Aug. 16, 2012) (Sharp, J.) (the plaintiff’s belief that she was at least

as well‐qualified as the selected individual is not sufficient to show pretext).
       In the absence of evidence that the selected individuals were not objectively

qualified for the positions, Plaintiff must present some type of evidence that would support

a reasonable finding that the hiring decision was a pretext for discrimination, such as

evidence that Plaintiff was “a plainly superior candidate, such that no reasonable employer

would have chosen” the other person over Plaintiff or that Plaintiff “was as qualified as

if not better qualified than the successful applicant, and the record contains other probative

evidence of discrimination.” Provenzano v. LCI Holdings, Inc., 663 F.3d 806, 815 (6th Cir.

2011) (citation omitted).     Plaintiff has not presented such evidence.          Accordingly,

Defendant is entitled to summary judgment on Plaintiff’s claim for these positions.



C. Adverse Employment Action Claim

       Summary judgment should be granted to Defendant on Plaintiff’s claim that his

disciplinary suspensions and his termination from employment with the Police

Department were acts of discrimination against him due to his race or sex. Plaintiff fails

to set forth supporting evidence that raises genuine issues of material fact that require that


                                               20


  Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 20 of 34 PageID #: 949
the claim be resolved by a jury. No reasonable jury could find in favor of Plaintiff on this

claim based upon the evidence that is before the Court.

       There are four materially adverse employment actions at issue;

       1.     On April 7, 2017, Plaintiff was suspended from work without pay for nine

              days for (1) violating      MNPD Policy 4.20.050 Official Obligations, I.

              Attendance, which was based on being tardy to work on November 10, 2016,

              without notifying his supervisor, and (2) violating MNPD Policy 4.20.050

              Official Obligations, B. Instructions for Authoritative Source, which was

              based on his refusal of instructions from his supervisors to sign a remedial

              counseling report on November 29, 2016, that was related to the late to work

              event. See MNPD Documents related to Control Number 116116C, Exhibit

              7 (Docket Entry No. 60‐7) to Huggins Declaration;

       2.     On April 12, 2017, Plaintiff was suspended from work without pay for six9
              days for violating MNPD Policy 4.20.050 Official Obligations, B. Instructions

              for Authoritative Source, which was based upon his act of contacting a

              person in the payroll department in February 2017 after he had been

              instructed by his supervisor in December 2016 that he needed to go through

              his supervisor and obtain permission before he contacted and discussed

              issues with the payroll department regarding time accounting. See MNPD

              Documents related to Control Number 022317C, Exhibit 8 (Docket Entry

              No. 60‐8) to Huggins Declaration;

       3.     On September 28, 2017, Plaintiff was suspended from work without pay for

              a total of 22 days for five violations of MNPD policies and five violations of

              Metro Civil Service rules, which were based upon events that occurred on


       9
         The suspension was upheld but reduced to four days upon Plaintiff’s appeal to the Civil
Service Commission. See Docket Entry No. 60-9 at 19-20.

                                              21


  Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 21 of 34 PageID #: 950
              February 23, 2017, when Plaintiff is alleged to have twice failed to complete

              a task as ordered by a supervisor, conducted personal business at a time

              during his shift when he had been ordered not to, and demonstrated a lack

              of responsibility toward his job and coworkers by making an outburst

              toward his supervisor. See MNPD Documents related to Control Number

              064817D, Exhibit 10 (Docket Entry No. 60‐10) to Huggins Declaration at 1‐2

              and 15‐17; and,

       4.     On September 28, 2017, Plaintiff was terminated from his employment by

              operation of the Civil Service Rules and Metro Charter because he had

              accumulated over thirty suspension days within a 12‐month period. Id. at 14.
       As set out above, res judicata applies to Plaintiff’s claim that the first two suspensions

were acts of racial or sexual discrimination based upon the decision made by the Civil

Service Commission on the suspensions, and this Court is thus barred from reviewing this

claim. However, even in the absence of res judicata, Defendant is entitled to summary

judgment on Plaintiff’s claim as to all four materially adverse employment actions.

       Plaintiff has offered no direct evidence that any of these actions were taken against

him because of his race or sex. Accordingly, he must proceed via the McDonnell Douglass

burden‐shifting, evidentiary framework for cases based upon circumstantial evidence,

which requires him to first establish a prima facie case. Generally, to establish a prima facie

case of discrimination on the basis of race or sex, the plaintiff must show that: (1) he is a

member of the protected class; (2) he was subjected to an adverse employment action;

(3) he was qualified for the position at issue; and (4) he was treated differently than a

similarly situated non‐protected employee. Jackson v. VHS Detroit Receiving Hosp., Inc., 814

F.3d 769, 776 (6th Cir. 2016); Newman v. Fed. Express Corp., 266 F.3d 401, 406 (6th Cir. 2001).

Although there is no dispute that Plaintiff satisfies the first three elements of his prima facie




                                               22


  Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 22 of 34 PageID #: 951
case, Plaintiff fails to satisfy the fourth element, which requires proof that he was treated

differently from similarly situated members of an unprotected class.



       To establish that a non‐protected employee is an appropriate comparator, Plaintiff

must show through evidence that he was “similarly situated in all of the relevant respects

to an employee of a different race who was treated better.” Johnson v. Ohio Depʹt of Pub.

Safety, 942 F.3d 329, 331 (6th Cir. 2019) (internal citations omitted). The Sixth Circuit has

delineated certain factors to consider as part of this determination that include whether the

non‐minority employees dealt with the same supervisor, whether they were subject to the

same standards of employment, and whether they engaged in the same conduct “without

such differentiating or mitigating circumstances that would distinguish their conduct or

the employerʹs treatment of them for it.” Mitchell v. Toledo Hospital, 964 F.2d 577, 583 (6th

Cir. 1992). In the disciplinary context, this requires that Plaintiff and the proposed
comparator have engaged in acts of “comparable seriousness.” Clayton v. Meijer, Inc., 281

F.3d 605, 611 (6th Cir. 2002).

       Plaintiff bears the burden of production at the summary judgment stage to prove

by evidence in the record that he is similarly‐situated to fellow employees who did not face

discipline. Mitchell, 964 F.2d at 583 n.5 (6th Cir. 1992). Plaintiff fails to meet this burden

with adequate proof on this issue, a failure that is fatal to his claim. He has offered no

evidence of any specific individual outside the protected class that was in his department

and under the supervision of the same supervisor but who was not disciplined after

engaging in the same or similar conduct that formed the basis for the disciplinary actions

against Plaintiff. Instead, the entirety of proof on this issue offered by Plaintiff consists of

this statement:

       A white officer case was heard before mines (sic). Officer was accused of
       stealing from a crime scene. It was decided to give him his job back and
       reduce his suspension. I was assigned to a division with an officer that was
       involved in a controversial shooting of a black man. Officer had a history of

                                              23


  Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 23 of 34 PageID #: 952
       more egregious infractions. He was still employed after I was terminated.
       A white officer was having a sexual affair with the Mayor. His daughter was
       the first metro attorney to prosecute me for 15 day unpaid suspension. He
       was allowed to retire with pension.

See Declaration at ¶ 14. Plaintiff’s statement fails to provide sufficient proof for several

reasons.

       First, as with many of Plaintiff’s statements, he fails to provide specific information

about the other employees at issue, referring to them in general terms. Such generalities

do not suffice at the summary judgment stage. See Turner v. United Parcel Serv., Inc., 2019

WL 5190992 at *4 n.4 (M.D.Tenn. Oct. 15, 2019) (Trauger, J.) (noting that plaintiff’s use of

unidentified comparator employees would likely be insufficient, as an evidentiary matter,

to support a prima facie case of discrimination). Second, Plaintiff offers no basis for

concluding that he has personal knowledge of much of what is included in his statement,
and he offers no other type of other evidence to buttress the assertions of fact made in his

statement. Finally, Plaintiff offers no evidence that these three employees were actually

similarly situated to him in terms of any factor other than they were employed by the

Police Department. Plaintiff’s broad and unsupported statement is not enough to rebut the

motion for summary judgment.

       A plaintiff does not satisfy the fourth prong of the burden shifting analysis simply

because he is a member of a protected group and has been subjected to an adverse action.

See Clayton, 281 F.3d at 611; Bryant v. Rolling Hills Hosp., LLC, 836 F.Supp.2d 591, 617

(M.D.Tenn. 2011); Johnson‐Romaker v. Kroger Ltd. Pʹship One, 609 F.Supp.2d 719, 730‐31

(N.D.Ohio 2009). When a plaintiff is unable to establish that similarly situated employees

were treated differently, summary judgment is proper. Pertiller v. City of Murfreesboro, 2020

WL 7055553 at *18 (M.D.Tenn. Dec. 2, 2020) (Trauger, J.) (“Because the plaintiff is unable

to show that a material factual dispute exists as to whether he was treated differently from

similarly situated non‐protected employees or to present some other comparable evidence

based on which an inference of racial discrimination might arise, the defendant is entitled

                                             24


  Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 24 of 34 PageID #: 953
to summary judgment in its favor on the Title VII discrimination claim.”); Mahar v. Meharry

Med. Coll., 2017 WL 6442144 at *10 (M.D.Tenn. Dec. 18, 2017) (defendant entitled to

summary judgment on sex discrimination claim when plaintiff was not able to provide

evidence of similarly situated comparator); Cox v. Elec. Data Sys. Corp., 751 F.Supp. 680, 692

(E.D. Mich. 1990). Because Plaintiff cannot make out a prima facie case, no further analysis

is required to grant Defendant summary judgment on this claim.



D. Retaliation Claim

       Summary judgment should be granted to Defendant on Plaintiff’s claim that he was

retaliated against because he engaged in protected activity. Plaintiff fails to set forth

supporting evidence that raises genuine issues of material fact requiring that the claim be

resolved by a jury. No reasonable jury could find in favor of Plaintiff on this claim based
upon the evidence that is before the Court.

       Title VII prohibits employers from retaliating against employees who oppose an

unlawful employment practice. 42 U.S.C. § 2000e‐3(a). “Title VII retaliation claims require

proof that the desire to retaliate was the but‐for cause of the challenged employment

action.” Univ. of Tex. Southwestern Med. Ctr. v. Nassar, 570 U.S. 338, 352 (2013). Plaintiff

offers no direct evidence showing that he was the victim of retaliation. In the absence of

such evidence, Plaintiff must proceed via the McDonnell Douglas burden shifting

framework. To establish a prima facie case of retaliation under Title VII using circumstantial

evidence, a plaintiff must demonstrate that: (1) he engaged in activity protected by Title

VII; (2) his exercise of such protected activity was known by the defendant; (3) thereafter,

the defendant took an adverse action against the plaintiff; and (4) a causal connection

existed between the protected activity and the adverse action. Taylor v. Geithner, 703 F.3d

328, 336 (6th Cir. 2013). Once the plaintiff establishes a prima facie case, the burden shifts

to the defendant to articulate a non‐discriminatory reason for its actions. Mickey v. Zeidler


                                              25


  Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 25 of 34 PageID #: 954
Tool & Die Co., 516 F.3d 516, 526 (6th Cir. 2008). If the defendant articulates such a

legitimate, non‐discriminatory reason, the plaintiff, to avoid summary judgment, must

present evidence to show that the defendantʹs stated reason is merely a pretext for

retaliation. Id. Pretext can generally be established by showing that the defendant’s

proffered reason was factually false, did not actually motivate the challenged adverse

action, or was insufficient to motivate the adverse action. Tingle v. Arbors at Hillard, 692 F.3d

523, 530 (6th Cir. 2012). “[A]t bottom the question is always whether the employer made

up its stated reason to conceal intentional [retaliation].” Id. (quoting Chen v. Dow Chem. Co.,

580 F.3d 394, 400 n.4 (6th Cir. 2009))

         Sorting out the specifics of Plaintiff’s retaliation claim is no easy task because of the

largely narrative nature of his complaint, because his complaint contains very few specifics

as to dates of events, and because he appears to allege that every objectionable event, no
matter how minor, that occurred in his workplace during the relevant time period was an

act of retaliation against him. The Court has therefore looked to the administrative charges

of discrimination that were attached to Plaintiff’s complaint for clarification of his claims.

         In Plaintiff’s May 12 Charge, Plaintiff alleges that, after making complaints in

August 2016 about what he perceived to be favorable treatment that white females were

receiving, he began to experience what he contends were retaliatory actions such as his

non‐selection to open positions, disciplinary write‐ups, and a job suspension.                See

Complaint at 9. In Plaintiff’s October 23 Charge, he alleges that he was subjected to various

forms of retaliation – being moved between departments, being given an adverse

performance evaluation, not being selected for promotions, being disciplined with job

suspensions, and being discharged from employment – after filing the May 12 Charge. Id.

at 12.




                                                26


   Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 26 of 34 PageID #: 955
       Even if the Court assumes that Plaintiff can satisfy a prima facie case for his

retaliation claim,10 Defendant has met its burden of providing legitimate and non‐

retaliatory explanations for the challenged disciplinary actions taken against Plaintiff and

for Plaintiff’s transfer to the MNPD Records Division. See Defendant’s Memorandum at

12‐14. Further, Defendant has fully explained the reasons for Plaintiff’s non‐selection for

other employment positions within the MNPD. Id. at 15‐19. At this point, Plaintiff must

come forth with sufficient evidence on the issue of pretext to create genuine issues of

material fact that require resolution of this claim at trial. Plaintiff has not met this burden.

       To avoid summary judgment once an employer proffers a legitimate non‐retaliatory

reason for an adverse employment action, the employee must point to specific evidence

that the employerʹs proffered reason is pretextual and that “the desire to retaliate was the

but‐for‐cause of the challenged employment action.” Univ. of Texas Sw. Med. Ctr. v. Nassar,

570 U.S. 338, 352 (2013). Plaintiff’s speculative conclusions that he was being retaliated
against because of his protected activity is not enough to defeat the summary judgment

motion. See Barrett v. Whirlpool Corp., 556 F.3d 502, 519 (6th Cir. 2009); Hartsel v. Keys, 87

F.3d 795, 801 (6th Cir. 1996). In response to Defendant’s evidence, Plaintiff must submit

evidence that undermines the legitimacy of Defendant’s stated reason for Plaintiff’s

termination. See Tingle, 692 F.3d at 533. Plaintiff has not come close to bringing forth such

evidence and has simply not made any argument that is based upon evidence and law that

supports a plausible finding of pretext. His contention that Defendant sought to “trump

up charges against him and build a paper trail” is not supported by actual evidence and


       10
           Although Defendant argues that Plaintiff cannot show a causal connection between any
of the alleged adverse activity and a protected activity because his charges of discrimination were
filed after the alleged adverse activity see Memorandum at 22, Plaintiff’s September job suspension
and his termination clearly occurred after his May 12 Charge. Further, an internal workplace
complaint about racial discrimination, which Plaintiff asserts that he made in August 2016 and
which predates the alleged adverse activity, can constitute protected activity for the purposes of a
retaliation claim. See Mengelkamp v. Lake Metro. Hous. Auth., 549 Fed.App'x 323, 331 (6th Cir.
2013)

                                                27


  Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 27 of 34 PageID #: 956
his objections to the disciplinary actions that were taken against him are likewise

unsupported by actual evidence that can reasonably be viewed as showing that the

disciplinary actions were a pretext for retaliation. Plaintiff has further failed to set forth

any actual evidence that can reasonably be viewed as showing that the employment hiring

decisions made by Defendant were a pretext for retaliation.



E. Hostile Workplace Claim

       Encompassed within the protections afforded by Title VII is a protection against

employees being subjected to a hostile workplace because of the employee’s protected

status. Newman v. Fed. Express Corp., 266 F.3d 401, 405 (6th Cir. 2001). An unlawful hostile

work environment occurs when a plaintiff’s workplace is so permeated with discriminatory
intimidation, ridicule and insult that is “sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create an abusive working environment.” Harris

v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993). The conduct at issue must be so severe or

pervasive that a reasonable person would find the workplace hostile or abusive, and that

the victim must subjectively regard the workplace as abusive. Bowman v. Shawnee State

Univ., 220 F.3d 456, 463 (6th Cir. 2000). The Supreme Court has “made it clear that conduct

must be extreme to amount to a change in the terms and conditions of employment.”

Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998). Additionally, the alleged hostile

conduct must be based upon a plaintiff’s protected status. Williams v. CSX Transp. Co., 643

F.3d at 502, 511 (6th Cir. 2011). Therefore, only incidents that occurred because of a

plaintiff’s protected status are properly considered in the context of a claim of hostile work

environment. Id. See Faragher, 524 U.S. at 788 (finding that “it is important to distinguish

between harassment and discriminatory harassment in order to ensure that Title VII does

not become a general civility code”); Vitt v. City of Cincinatti, 2004 WL 1147256 (6th Cir.

May 20, 2004) (although the plaintiff had “an interpersonal conflict” with her “difficult


                                             28


  Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 28 of 34 PageID #: 957
supervisor,” and was “physically threatened” and “humiliated,” she failed to show racial

harassment); Ferguson v. Paulson, 2009 WL 2223315 (M.D.Tenn. July 23, 2009) (Trauger, J.)

(plaintiff failed to show that workplace criticism and reprimands were linked to her

protected status).

       Although Plaintiff does not specifically raise a hostile workplace claim in any of his

charges of discrimination, and although he does not clearly raise this claim in his

complaint, he refers in his complaint to a racially hostile and toxic environment in the

Records Division. See Complaint at 18 and 20‐21. Despite the lack of certainty as to

whether this claim has been exhausted and is properly before the Court,11 the Court has

reviewed Plaintiff’s allegations and the evidence in the record as if the claim were properly

raised. When the totality of the circumstances presented by Plaintiff’s case are considered,

Plaintiff’s allegations, even when taken as true and viewed in the light most favorable to

him, are insufficient to support an actionable claim that he was subjected to a racially
hostile workplace. While Plaintiff complains about much that occurred in his workplace,

he simply fails to offer any evidence of severe or pervasive racially hostile conduct. No

reasonable jury could find in his favor on this claim based upon the evidence that is before

the Court.



F. Disability Discrimination Claim

       Plaintiff’s disability discrimination claim is only vaguely set out in his complaint,

but in his May 12 Charge, he contends that he requested a reasonable accommodation in

February 2017 for a disability and was denied the accommodation even though it had been

recommended by his physician and the “ADA Coordinator.” See Complaint at 9. He


       11
         See Younis v. Pinnacle Airlines, Inc., 610 F.3d 359, 362 (6th Cir. 2010) (plaintiff’s hostile
workplace claim was dismissed as unexhausted when it was not alleged in his charge of
discrimination and when the complaint’s allegations of a hostile workplace exceeded the scope of
his charge of discrimination).

                                                 29


   Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 29 of 34 PageID #: 958
further contends that the alleged acts of retaliation that he has attributed to Defendant’s

desire to retaliate against him for engaging in protected activity also occurred as retaliation

for his request for an accommodation. Id.

       In its motion, Defendant provides factual details underlying this claim. Defendant

acknowledges that Plaintiff requested in February 2017 to be moved from the MNPD

Records Division due to a health condition. See SUMF at ¶ 21. Defendant asserts that

Plaintiff was temporarily moved to another division while he was given an opportunity to

provide medical documentation related to his health condition. Id. Defendant contends

that, although Plaintiff provided a physician’s note that stated he had asthma and should

be “removed from known stressful conditions, if possible,” the note did not identify any

specific job‐related restriction or a particularized need for accommodation, id., and that

MNPD Human Resources requested that the Civil Service Medical Examiner (“CSME”)

examine Plaintiff and provide details of any job‐related restrictions. See SUMF at ¶ 22.
Defendant asserts that because Plaintiff refused to submit to an in‐person evaluation by the

CSME, the CSME reviewed Plaintiff’s medical records and functional job description,

determined that he had no restrictions, and concluded that he could perform the duties of

his position. Id. MNPD thereafter returned Plaintiff back to work in the Records Division

in May of 2017. Id.

       Based on these facts, Defendant argues that Plaintiff’s lack of a reasonable

accommodation claim fails because Plaintiff never provided MNPD with any evidence to

show that he had any medical restrictions requiring an accommodation or that he

requested, but was denied, a reasonable accommodation to which he was entitled.

Defendant further argues that Plaintiff has not shown that he was qualified to do his job

with or without an accommodation.           Defendant contends that Plaintiff’s disability

retaliation claim warrants dismissal for the same lack of evidence reason that this Title VII

retaliation warrants dismissal. See Defendant’s Memorandum at 23‐26.


                                              30


  Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 30 of 34 PageID #: 959
       Plaintiff disputes Defendant’s statements of undisputed facts as to these events, but

the basis for his dispute is somewhat unclear and he does not appear to dispute the

underlying basic facts. See Plaintiff’s Response to SUMF at ¶¶ 21 and 22. Plaintiff

contends:

       I was still assigned to Records Division. My ADA claim was impeded by
       MNPD. Metro doctor still concurred that I suffered from work related
       anxiety. I was mandated to a fit for duty evaluation by MNPD. HR Director
       & A.D.A. coordinator Bibb even stated that she thought management was
       going to allow me to do the job that was more conducive to my health at least
       until official documents came back from my doctor. Capt. Starling over
       stepped A.D.A. coordinator and my doctor with his ego. He forced me to do
       a fit for duty evaluation. The metro doctor stated I suffered from work
       related anxiety.

See Plaintiff’s Declaration at ¶ 15.

       To establish a prima facie case of discrimination under the ADA, a plaintiff must
show, among other factors, that he is in fact disabled within the meaning of the ADA.

Keith v. Cty. of Oakland, 703 F.3d 918, 923 (6th Cir. 2013). Not every physical and mental

impairment is considered a disability under the ADA. See 29 C.F.R. § 1630.2(j)(1)(ii) (“[N]ot

every impairment will constitute a disability within the meaning of [the ADA]. . . .”).

Plaintiff has offered no actual evidence that he had a medical condition that rendered him

disabled for the purposes of the ADA. Indeed, the only evidence in the record on the issue

of Plaintiff’s medical condition comes from Defendant. See Docket Entry No. 60‐6.

However, there is no evidence in the record, nor any argument from Plaintiff, that shows

that the respiratory problems from which Plaintiff suffers, id. at 3, rise to the level of a

disabling condition under the ADA.

       Furthermore, the undisputed evidence shows that Plaintiff failed to provide

Defendant with adequate medical information supporting his claim of a disability and

showing specific accommodations that might be necessary and also shows that Plaintiff

failed to comply with Defendant’s request for a further physical examination on the issue

of Plaintiff’s asserted disability and need for accommodation. As part of the interactive


                                             31


  Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 31 of 34 PageID #: 960
process required by the ADA, an employer has the ability to verify an employee’s stated

disability and the need for accommodation. Tchankpa v. Ascena Retail Grp., Inc., 951 F.3d

805, 813 (6th Cir. 2020); E.E.O.C. v. Prevoʹs Family Mkt., Inc., 135 F.3d 1089, 1094 (6th Cir.

1998). Plaintiff’s failure to provide to Defendant supportive medical documentation

regarding his alleged disability and failure to complete the physical examination requested

by Defendant is a sufficient basis upon which to grant summary judgment to Defendant

on this claim. See Tchankpa, supra; Kennedy v. Superior Printing Co., 215 F.3d 650, 656 (6th

Cir. 2000). Finally, Plaintiff has offered absolutely no proof that in any way shows or even

infers that his requests for a workplace accommodation was linked to any of the adverse

actions about which he complains.



G. Metro Water Services Job Claim
       Plaintiff alleges in his complaint that he was offered a position with Metro Water

Service in July 2018, and was given “a start date, salary, schedule, pay method, etc.” but

that the job offer was rescinded “due to [the MNPD] situation.” See Complaint at 18. In

his September 11 Charge, he further asserts that his start date was July 16, 2018, but that

the job offer was rescinded on July 5, 2018, and that he believes that the job offer was

rescinded because “of the categorization given to [him] when discharged” by MNPD and

that the MNPD provided him with a negative employment reference. Id. at 16. Plaintiff’s

September 11 Charge alleges that the job offer rescission was an act of racial discrimination

and an act of retaliation because of his prior charges of discrimination. Id.

       In what can only be viewed as a cursory argument on this claim, Defendant argues

that summary judgment is warranted because Plaintiff cannot establish pretext due to his

acknowledgment at his deposition that the job offer was rescinded for legitimate, non‐

discriminatory reasons, namely his termination and disciplinary record at MNPD. See

Memorandum at 19; SUMF at ¶ 37. However, Defendant reads Plaintiff’s actual deposition


                                             32


  Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 32 of 34 PageID #: 961
testimony much too expansively.12 Furthermore, Defendant provides no actual evidence

of what decision was actually made regarding the Water Services job or the stated reason

the job offer was rescinded. In contrast to Defendant’s specific evidence on the decision‐

making process with respect to the positions within MNPD that are at issue in this case,

Defendant’s motion as to the Water Services job claim is not supported by any similar

evidence.

       Nevertheless, Plaintiff’s supporting evidence falls far short of satisfying his prima

facie burdens with respect to his racial and retaliation claims related to this job. As to his

claim of racial discrimination, Plaintiff offers absolutely no evidence that a person outside

the protected class was selected for the position or any other evidence that is an indicia of

racially discriminatory treatment with respect to the selection of a person for this job, as is

required for his prima facie case. With respect to Plaintiff’s assertion of retaliation, he

likewise fails to offer any evidence that shows a causal connection between his May 12
Charge and October 23 Charge, the protected activity for which he alleges he was

retaliated, and the rescission of the job offer. Nearly a year passed between the latest of

these two charges and the rescission of the Water Services job offer. Such a lengthy time

span undermines any inference of retaliation. Further, Plaintiff has offered no other

evidence that indicates in any manner that his filing of charges of discrimination were a

factor in the decision process for the Water Services job. Plaintiff likewise offers no


       12
            The deposition testimony from Plaintiff that Defendant relies on is as follows:

Q. So If I understand you correctly you’re saying that the reason not to hire you with Metro Water
was solely because of the proceedings that were going on related to MNPD?

A. Uh-huh.

Q. An I’ll just remind you to say yes or no if you can.

Q. Yes.

See Docket Entry No. 58-1 at 7.

                                                  33


  Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 33 of 34 PageID #: 962
evidence supporting his allegation that MNPD provided him with a bad reference. Indeed,

Plaintiff offers no actual evidence at all, other than his own allegation, about the particulars

of the Water Services job or why the job offer was rescinded. It is Plaintiff’s burden to

support this claim with sufficient facts upon which a reasonable jury could find in his favor

and he has simply not met this burden.


                              RECOMMENDATION

       For the reasons set out above, it is respectfully RECOMMENDED that the motion

for summary judgment of Defendant Metropolitan Government of Nashville and Davidson

County (Docket Entry No. 56) be GRANTED and that this case be DISMISSED WITH

PREJUDICE.

       ANY OBJECTIONS to this Report and Recommendation must be filed with the

Clerk of Court within fourteen (14) days of service of this Report and Recommendation and

must state with particularity the specific portions of this Report and Recommendation to
which objection is made. See Rule 72(b)(2) of the Federal Rules of Civil Procedure and Local

Rule 72.03(b)(1). A failure to file written objections within the specified time can be

deemed a waiver of the right to appeal the District Courtʹs Order regarding the Report and

Recommendation. See Thomas v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985);

United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Any other party wishing to respond

to the objections shall file a response within fourteen (14) days after being served with a

copy of such objections. See Federal Rule 72(b)(2) and Local Rule 72.03(b)(2).



                                                   Respectfully submitted,




                                                   BARBARA D. HOLMES
                                                   United States Magistrate Judge


                                              34


  Case 3:18-cv-01148 Document 74 Filed 01/13/21 Page 34 of 34 PageID #: 963
